PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                  ________________

                         No. 11-3996
                       _______________

                  MICHAEL E. SILUK, JR.,
                                      Appellant
                          v.

                    CATHERINE MERWIN,
      Director of Perry County Domestic Relations Section

                       ________________
         Appeal from the United States District Court
            for the Middle District of Pennsylvania
               (Civil Action No. 1-11-cv-01654)
   District Judge: Honorable Judge Christopher C. Conner
                      ________________

 Before: MCKEE, Chief Judge and CHAGARES, GARTH,
                   Circuit Judges
                 ________________

               ORDER AMENDING OPINION
                   ________________

       At the direction of the Court, the opinion filed April
10, 2015 is hereby amended to reflect the appeal fee
applicable at the time Appellant filed his notice of appeal.

Page 3, paragraph 2:

He currently owes a filing fee to both courts ($350 to the
Clerk of the District Court and $455 to the Clerk of this Court
which was the applicable appeal fee at the time the notice of
appeal was filed).

and
Page 9, paragraph 1:

In this case, Siluk faces the prospect of paying two fees: (1)
the $350 district court filing fee that he incurred by filing his
pro se complaint; and (2) the $455 fee he incurred in this
court for pursuing an appeal of the district court judgment.


For the Court,


Marcia M. Waldron, Clerk

Date: April 28, 2015




                               2